Oo Oo SN DWN UO HR WY NY

bo bo — _— — — — — — —_= _ —

RENE L. VALLADARES

Federal Public Defender

Nevada State Bar No. 11479
Cristen C. Thayer

Assistant Federal Public Defender
411 E. Bonneville, Ste. 250

Las Vegas, Nevada 89101

(702) 388-6577
Cristen_thayer@fd.org

Attorney for Jason Wiley

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
United States of America, Case No. 2:10-cr-00456-LDG-VCF-2
Respondent/Plaintiff, Petitioner’s Unopposed Motion to
Reconsider Order Striking .
Vv. Pleadings From Record (ECF No.
242)
Jason Wiley,
Petitioner/Defendant.

 

 

 

 

Petitioner Jason Wiley moves this Court to reconsider striking from the
record two of his pleadings. On May 4, 2016, Wiley, acting pro se, moved to
amend his pending motion under 28 U.S.C. § 2255 to include a claim based on
Johnson v. United States, 135 S. Ct. 2551 (2015). ECF Nos. 223, 224. Wiley also
filed a motion for leave to file a second or successive motion under 28 U.S.C.

§ 2255 to raise a claim based on Johnson v. United States, 185 S. Ct. 2551 (2015).
ECF No. 225.

 
Oo eH NT HD OH FP WY NO

DRO RO NR ee

 

 

On June 21, 2016, per the General Order of the District of Nevada, counsel
from the Federal Public Defender entered an appearance to represent Wiley to

litigate his Johnson claim. ECF No. 226. The same day, counsel filed an

| Amended Abridged Motion to Vacate, Set Aside, or Correct Sentence under 28

U.S.C. § 2255. ECF No. 227. On December 20, 2016, counsel filed a complete
motion to vacate raising Wiley’s Johnson claim. ECF No. 228.

The Court ordered the government to respond. ECF No. 229. In response,
the government suggested that this Court:

(1) ‘treat Wiley’s pleadings filed by counsel as an amendment to his still-

pending pro se § 2255 motion;

(2) accept the government’s response as a response to the Johnson

argument raised in that amendment; and |

(3) decide the issue raised in the amendment along with the still-

pending ineffective assistance of counsel claims in Ground Seven of
Wiley’s initial pro se § 2255 motion.
ECF No. 2381, at pp.1-2 n.1.

On September 12, 2018, the Ninth Circuit issued United States v.
Blackstone, 903 F.3d 1020 (9th Cir. 2018), which held motions for relief under 28
U.S.C. § 2255 based on Johnson v. United States, 135 S. Ct. 2551 (2015), are
untimely for challenges to 18 U.S.C. § 924(c) convictions and sentences, and
sentences imposed under the mandatory guideline regime.

Based on Blackstone, on March 19, 2019, the Court denied Wiley’s pro se
motion to amend his pending § 2255 motion and motion to file a second or
successive § 2255 motion. ECF No. 242 at 3. The Court also ordered, sua sponte,
that the court clerk strike from the record the abridged and complete motions to

vacate filed by counsel. ECF No. 242 at 3.

 
oO fo JN Do A Fe WY NYO RS

BO PO RO NR ee eR ee ea ea

 

 

Wiley respectfully requests the Court reconsider the portion of the Order
striking his pleadings from the record. Counsel for the appellant in Blackstone is
seeking review from the United States Supreme Court. The certiorari petition is
currently due May 17, 2019. See Blackstone v. United States, United States
Supreme Court Docket, No. 18A961, available at https://www.supremecourt
.gov/Search.aspx? FileName=/docket/docketfiles/html/public\18a961.html. The
timeliness issue as to Johnson claims and § 924(c) has thus not been resolved by
the Supreme Court.

Should Wiley appeal this Court’s denial of his attempt to raise a Johnson
claim, the United States Court of Appeals for the Ninth Circuit will require Wiley
to submit the pertinent portions of the record below. Specifically, Ninth Circuit

Rule 30-1:

[R]equires the parties to prepare excerpts of record. The

purpose of the excerpts of record is to provide each

member of the panel with those portions of the record

necessary to reach a decision. The parties should ensure

that in accordance with the limitations of Circuit Rule

30-1, those parts of the record necessary to permit an

informed analysis of their positions are included in the

excerpts.

To allow Wiley to exercise his appellate rights, he therefore requests the _

Court reconsider its decision to strike his pleadings filed by counsel (ECF Nos.
227, 228). Just as the Court denied Wiley’s pro se motions (ECF Nos. 224, 225)
but left the underlying motions on the record for appellate review, the Court may
similarly deny his abridged and completed motions to vacate filed by counsel

(ECF Nos. 227, 228), but leave counsel’s underlying motions on the record to

allow for appellate review.

 
0 Oe NY DBO Fe W NY

NON NO NO KR FP FF FF KF FP POS lS

 

 

On April 29, 2019, undersigned contacted counsel for the government,
Assistant United States Attorney Elizabeth Olson White, who advised the
government has no opposition to Wiley’s request made in this Motion.

Dated: April 30, 2019.

Respectfully submitted,

RENE L. VALLADARES
Federal Public Defender

By: _/s/ Cristen C. Thayer

Cristen C. Thayer
Assistant Federal Public Defender

IT IS SO ORDERED:

Plain Aho

United Skates District Céurt Judge

Dated: 22 7p } BOUT

 
